EXHIBIT 21.0 SUBSIDIARIES OF THE REGISTRANT AS OF FEBRUARY 2, 2008 STATE/ PROVINCE COUNTRY CPI Corp. Delaware United States Consumer Programs Incorporated Missouri United States d/b/a Sears Portrait Studios Centrics Technology, Inc. Delaware United States d/b/a searsphoto.com CPI Images, L.L.C. Missouri United States d/b/a Sears Portrait Studios d/b/a Mainstreet Portraits CPI Research and Development. Inc. Delaware United States myportraits.com, Inc. Missouri United States Consumer Programs Partner, Inc. Delaware United States CPI Corp. Nova Scotia Canada d/b/a Sears Portrait Studios CPI Technology Corp. Missouri United States LBP Partnership Missouri United States P & W/LBP Partnership Missouri United States CPI Prints Plus, Inc. Delaware United States Ridgedale Prints Plus, Inc. Minnesota United States CPI Portrait Studios de Mexico S. de R.L. de C.V. Monterrey, Nuevo Leon Mexico CPI International Holdings, Inc. Delaware United States CPI Canadian Holdings, Inc. Delaware United States CPI Canadian Images Ontario Canada CPI Portrait Studios of Canada Corp. Nova Scotia Canada Texas Portraits, L.P. Delaware United States American Studios de Mexico, S.A. de C.V. Mexico
